Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 30, 2020.
Response to Amendment
3.	Applicant’s amendment filed on 12/30/2020 with respect to claims 1-32 has been received, entered into the record and considered.
4.	As a result of the amendment. Claim 1 and 17 has been amended.
5.	Claims 1-32 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al, US 2019/0095478 A1, in view of Dave et al (US 2015/0154249 A1), and further in view of Anderson et al (US 2006/0075007 A1).
	As per claim 1, Tankersley discloses:
	- a method comprising: ingesting, by data processing hardware, event data over a network for a plurality 5of events obtained by a plurality of disparate computing resources in communication with the data processing hardware, the event data comprising (ingesting event data from disparate computing resources, Fig. 2, 23, Para [0402], [0440], [0448]”), 
- a respective timestamp for each event of the event data that indicates a point in time when the event was obtained by one of the plurality of disparate computing resources (timestamps for each event, Para [0078], [0079], [0364]”), 
- for each of the plurality of events of the event data: identifying, by the data processing hardware, whether the corresponding 15event is associated with any custom indexing-attributes defined by a user for indexing events (identifying custom indexing attribute (i.e. metadata fields) for each event, Para [0156], [0264], [0265]”),
- and indexing, by the data processing hardware, the corresponding event into a data store as structured data based on the respective timestamp for the corresponding event, the at least one ingestion-attribute associated with the corresponding event, and 20any identified custom indexing-attributes associated with the corresponding event (indexing event into a structured data store, Para [0146], [0154], [0174], [0398], and user can customize indexing, Para [0457], [0571]”),
- receiving, at the data processing hardware, a retrieval request for structured data 25stored in the data store, the retrieval request requesting structured data associated with at least one of a time range specified by the retrieval request, one or more ingestion- attributes specified by the retrieval request, or one or more custom indexing-attributes specified by the retrieval request (receiving query (i.e. retrieval request) with time range, Para [0275]”),
- retrieving, by the data processing hardware, the structured data from the data store 30that is associated with the at least one of the time range specified by the retrieval request, 22Attorney Docket No: 231441-438177 the one or more ingestion-attributes specified by the retrieval request, or the one or more custom indexing-attributes specified by the retrieval request (displaying the search result (i.e. retrieved result), Para [0277]”).
Tankersley does not explicitly disclose 10at least one ingestion-attribute associated with each event of the event data, determining, by the data processing hardware, whether each of the at least one ingestion- attribute satisfies ingestion criteria. However, in the same field of endeavor Anderson in an analogous art disclose Dave in an analogous art disclose at least one ingestion-attribute associated with each event of the event data, determining, by the data processing hardware, whether each of the at least one ingestion- attribute satisfies ingestion criteria (determining ingestion criterion, Fig. 4, item 412, Para [0052]”), 
Tankersley does not explicitly disclose when at least one of the at least one ingestion-attribute fails to satisfy the ingestion criteria, discarding, by the data processing hardware, the event data; when each of the at least one ingestion-attribute satisfies the ingestion criteria, ingesting, by the data processing hardware, the event data for persistent storage in a data store. However, in the same field of endeavor Anderson in an analogous art disclose Dave in an analogous art disclose when at least one of the at least one ingestion-attribute fails to satisfy the ingestion criteria, discarding, by the data processing hardware, the event data; when each of the at least one ingestion-attribute satisfies the ingestion criteria, ingesting, by the data processing hardware, the event data for persistent storage in a data store (discarding (i.e. do not send the event data) if fails to satisfy the criteria, and send (i.e. ingesting) if satisfy the criteria, Fig. 4, item 414, 410, Para [0050]-[0052]”).
	Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Dave in to the method of Tankersley. The modification would be obvious because one having ordinary skill in the art would be motivated to use pre-processing of event before send to database of Dave into the method of Tankersley for the purpose of analyzing and storing event data in a structured database.
Combined method of Tankersley and Dave does not explicitly disclose evicting, by the data processing hardware, any of the events of the event data that have been indexed into the data store as structured data for a period of time that satisfies an eviction time period threshold. However, in the same field of endeavor Anderson in an analogous art disclose evicting, by the data processing hardware, any of the events of the event data that have been indexed into the data store as structured data for a period of time that satisfies an eviction time period threshold (evicting events (i.e. deleting objects) from the structured data (i.e. storage system) that satisfies the time threshold, Para [0060], [0062], [0073], [0075], [0076]”).
 Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Anderson in to the combined method of Tankersley and Dave. The modification would be obvious because one having ordinary skill in the art would be motivated to use event deletion of Anderson into the combined method of Tankersley and Dave for the purpose of creating space for new events in a storage system.
As per claim 2, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein the custom indexing-attributes defined by the 5user for indexing events each comprise a respective key-value pair defined by a customer of the plurality of disparate computing resources (indexing events in key-value pair, Para [0265], [0486], [0497]”).
As per claim 3, rejection of claim 1 is incorporated, and further Dave discloses:
- for each of the plurality of events of the event data:  10applying, by the data processing hardware, a set of validity rules to determine whether the corresponding event is valid; and when the corresponding event is valid based on the applied set of validity rules, indexing the corresponding event into the data store as structured data (Validating event and validated evet stored in database, Abstract, line 1-13”).
As per claim 4, rejection of claim 3 is incorporated, and further Tankersley discloses:
- 15wherein the set of validity rules comprises a set of priority rules to determine a priority of the corresponding event (filtering events based on different criteria including prioritizing [0189]-[0191], [0338], [0343], [0351]-[0353]”).
As per claim 5, rejection of claim 3 is incorporated, and further Tankersley discloses:
- when the corresponding event is invalid based on the applied set of validity rules, rejecting, by the data processing 20hardware, the corresponding event for indexing into the data store (specified event data is pre-process before storing in a database and discard (i.e. rejecting) the rest of the events during pre-processing, Para [0356]”).
As per claim 6, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein receiving the retrieval request comprises receiving a structured data retrieval offset, the structured data retrieval offset indicating a position in a list of structured data to be retrieved, and wherein only structured data after 25the position in the list of structured data is retrieved (retrieving data with an offset value, Para [0632], [0727], [0742]”).  
As per claim 7, rejection of claim 1 is incorporated, and further Tankersley discloses:
- sending, by the data processing hardware: a portion of the retrieved structured data; and  30a page token, the page token indicating a position in a list of the retrieved structured data, 23Attorney Docket No: 231441-438177 wherein the portion of the retrieved structured data includes only data from earlier positions than the page token in the list (token to indicate the position of the retrieved data, Para [0177], [0178]”).
As per claim 8, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein the data store comprises a distributed storage 5system (distributed storage system, Para [0105], [0907]”).
As per claim 9, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein the data store comprises a relational database (data store is a relational database, Para [0348], [0362]”).

- wherein at least one of the plurality of events of the event 10data is indicative of a measured characteristic of a corresponding one of the plurality of disparate computing resources (events with measured characteristic for plurality of disparate computing resources, Para [0080], [0389], [0448], [0512]”).  
As per claim 10, rejection of claim 10 is incorporated, and further Tankersley discloses:
- determining, by the data processing hardware, a priority of the measured characteristic based on a set of priority rules (priority (i.e. importance or urgency) to processing events based on certain characteristic and criteria, Para [0343], [0351]-[0353]”).
As per claim 12, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein the retrieval request requesting structured data is associated with a first time range and a second time range, the second time range different from the first time range (query with different time range, Para [0168], [0203], [0209]”).
 As per claim 13, rejection of claim 1 is incorporated, and further Tankersley discloses:
- 20wherein ingesting the event data comprises obtaining the event data over the network from the plurality of disparate computing resources via an application programming interface (API to retrieve events from disparate sources, Para [0567], [0593]”).
 As per claim 14, rejection of claim 1 is incorporated, and further Tankersley discloses:
- 25receiving, at the data processing hardware, an eviction request for evicting data, the eviction request for evicting data associated with at least one of a time range specified by the eviction request, one or more ingestion-attributes specified by the eviction request, or one or more custom indexing-attributes specified by the eviction request; and evicting, by the data processing hardware, the structured data from the data store 30that is associated with the at least one of a time range specified by the eviction request, 24Attorney Docket No: 231441-438177 one or more ingestion-attributes specified by the eviction request, or one or more custom indexing-attributes specified by the eviction request (deleting (i.e. evicting) user selected metric (i.e. custom attributes), Para [0575], Para [0660], [0793]”).
As per claim 15, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein ingesting the event data is in response to at least 5one of: receiving an ingestion request; an indication from a time schedule; or an indication from an event (schedule ingestion time, Para [0483]”).
As per claim 16, rejection of claim 1 is incorporated, and further Tankersley discloses:
- wherein retrieving the structured data comprises verifying permissions of the structured data associated with the retrieval request (GUI for validating user permission, Para [0792]”).
As per claims 17-32,
Claims 17-32 are system claims corresponding to method claims 1-16 respectively, and rejected under the same reason set forth to the rejection of claims 1-16 above.
Response to Arguments
8.	Applicant’s arguments with filed on 12/30/2020, with respect to claims 1-32 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
	In response to applicant’s argument in page 9, applicant’s argued that, Levesque does not and cannot disclose or suggest determining whether each of the at least one ingestion-attribute satisfies ingestion criteria and when each of the at least one ingestion-attribute satisfies the ingestion criteria, ingesting the event data for persistent storage in a data store. Put another way, Levesque fails to teach analyzing the data using the audit rules prior to ingesting and storing the data. Examiner respectfully response that, newly cited Dave reference teaches this new argued limitation in Fig. 4, Para [0051]-[0053].
	Therefore, combined method of Tankersley, Dave and Anderson, alone or in combination taches this new limitation and all other limitation as claimed.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167